Citation Nr: 0930162	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for McArdle disease with muscle weakness in the left lower 
extremity.  

2.  Entitlement to an initial rating in excess of 30 percent 
for McArdle disease with muscle weakness in the right lower 
extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for McArdle disease with muscle weakness in the left upper 
extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for McArdle disease with muscle weakness in the right upper 
extremity.

5.  Entitlement to an effective date earlier than January 11, 
2001 for the grant of service connection for McArdle disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2001, the RO declined to reopen the Veteran's claim for 
service connection for McArdle disease.  The Veteran appealed 
this decision and in May 2006, the RO granted service 
connection for McArdle disease and assigned a 30 percent 
rating for the disability, effective January 11, 2001.  The 
Veteran disagreed with the disability rating and effective 
date assigned and perfected an appeal as to these issues.  

By rating decision in November 2008, the RO granted separate 
ratings for each of the extremities affected by McArdle 
disease; with a 30 percent rating for the right lower 
extremity, a 20 percent rating for the left lower extremity 
and 10 percent ratings for each of the upper extremities.  A 
total disability evaluation based on individual 
unemployability (TDIU) and basic eligibility to Dependents' 
Education Assistance were also awarded.  All awards were 
effective January 11, 2001.

Although the RO awarded a higher rating during the pendency 
of this appeal, inasmuch as higher ratings are available for 
the effects of McArdle disease on each of the extremities, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the claims for higher ratings 
remain viable on appeal and the Board has characterized the 
appeal as now encompassing the first four matters set forth 
on the title page.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that during the course of this appeal, the 
Veteran switched representatives.  The Veteran's current 
representative has submitted written argument on his behalf.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  From January 11, 2001 the Veteran's McArdle disease with 
muscle weakness in the bilateral lower extremities has been 
primarily manifested by weakness, fatigue, cramping, chronic 
pain, and trouble with prolonged activity, including walking 
and standing; no more than moderately severe muscle 
disability is shown.  

3.  From January 11, 2001 the Veteran's McArdle disease with 
muscle weakness in the bilateral upper extremities has been 
primarily manifested by pain, weakness (especially when doing 
activities that require him to lift the arms above the head) 
and increased fatigability; no more than moderate muscle 
disability is shown.

4.  In a January 1995 decision the Board denied service 
connection for McArdle disease.

5.  On January 11, 2001, VA received the Veteran's claim to 
reopen his previously denied claim for entitlement to service 
connection for McArdle disease.

6.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for McArdle 
disease after the January 1995 denial by the Board and prior 
to the January 11, 2001 claim for service connection.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but 
no higher, for McArdle disease with muscle weakness in the 
left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, 
Diagnostic Code (DC) 5214 (2008).

2.  The criteria for an initial evaluation in excess of 
30 percent for McArdle disease with muscle weakness in the 
right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, DC 5214 
(2008).

3.  The criteria for an initial evaluation in excess of 
10 percent for McArdle disease with muscle weakness in the 
left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, DC 5205 
(2008).

4.  The criteria for an initial evaluation in excess of 
10 percent for McArdle disease with muscle weakness in the 
right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, DC 5205 
(2008).

5.  The legal criteria for an effective date prior to January 
11, 2001, for the grant of service connection for McArdle 
disease, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, the Board recognizes that proper VCAA notice 
regarding the claims for increased ratings and an earlier 
effective date was not provided prior to the initial 
assignment of a disability rating and effective date.  
However, the Board finds no prejudice resulting to the 
Veteran in the notice provided.  

In April 2001 and June 2004 letters, the Veteran was told 
what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained 
by VA.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  May 2008 letters provided 
all of the above notice, explained what the evidence needed 
to show to support a claim for an increased evaluation, and 
included a copy of regulations pertinent to rating muscle 
injuries.  After issuance of the above letters, and 
opportunity for the Veteran to respond, the November 2008 
supplemental statement of the case reflects readjudication of 
the claims.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA, 
service, and private treatment records, and the reports of 
April 2006 and October 2008 VA examinations.  Also of record 
and considered in connection with the appeal are the various 
statements provided by the Veteran and his representatives.  
The Board finds that no additional RO action to further 
develop the record is warranted. 

The Board recognizes VA could not obtain any relevant records 
from the Social Security Administration (SSA).  In June 2008, 
the Veteran was informed by VA that SSA could not locate his 
records, and SSA relayed that further efforts to locate the 
records would be futile.  The Veteran was asked to provide 
copies of the records, and he provided copies of at least 
some of the relevant SSA records, including a copy of a July 
1986 SSA decision awarding him benefits.  Further efforts to 
obtain records from SSA are not indicated.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Ratings

The Veteran seeks higher ratings for the effects of McArdle 
disease on his extremities.  As explained by a VA examiner in 
October 2008, McArdle disease is a glycogen storage disease.  
The major manifestations of disorders of glycogen metabolism 
affecting muscle are cramps, exercise intolerance and easy 
fatigability.  Stiffness or weakness of exercising muscles 
may be induced by either brief periods of intense isometric 
exercise or by less intense isometric exercise or by 
sustained dynamic exercise.  Those with the disease may 
develop immobilizing cramps, stiffness, and muscle swelling.  
It may involve proximal more than distal muscles but can also 
involve the masseter muscles.  In later years, in people with 
this disease, there is persistent and progressive muscle 
weakness and atrophy with fatty replacement.  Transient 
myoglobinuria may occur after exercise, due to 
rhabdomyolysis.  Severe myoglobinuria may lead to acute renal 
failure.  

Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
disabilities of the Veteran's extremities caused by McArdle 
disease are currently evaluated using diagnostic codes 
relevant to rating muscle injuries.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

In relevant part, muscle disabilities are characterized as 
"slight," "moderate," "moderately severe" and "severe" 
according to the criteria below.


A "slight" muscle disability is characterized by objective 
findings of no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function in muscle 
tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability is characterized objective 
findings of some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability is characterized by 
objective findings of indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(i).

A "severe" muscle disability is characterized by objective 
findings of palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(4).

The following are also signs of "severe" muscle disability: 
(A) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (B) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wound of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4)(iii). 

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Diagnostic Code 5305, which is under the shoulder girdle and 
arm anatomical region, provides evaluations for disabilities 
of muscle group V.  The function of these muscles is elbow 
supination (1) (long head of biceps is stabilizer of shoulder 
joint); flexion of elbow (1, 2, 3).  The muscles include: (1) 
biceps; (2) brachialis; and (3) brachioradialis.  Muscle 
disability under this provision is evaluated as follows: 
Dominant arm - slight (0 percent); moderate (10 percent); 
moderately severe (30 percent); and severe (40 percent), and 
Non-dominant arm - slight (0 percent); moderate (10 percent); 
moderately severe (20 percent); and severe (30 percent).  
38 C.F.R. § 4.7, DC 5305.  

Diagnostic Code 5314, which is under the pelvic girdle and 
thigh anatomical region, provides for evaluations for 
disability of muscle group XIV.  The function of these 
muscles is as follows: extension of the knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  The muscles 
include the anterior thigh group: (1) Sartorius; (2) rectus 
femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae femoris.  Muscle 
disability under this provision is evaluated as follows: 
slight (0 percent); moderate (10 percent); moderately severe 
(30 percent); and severe (40 percent).  38 C.F.R. § 4.73, 
DC 5314.

Under 38 C.F.R. § 4.22, in cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into the active service, whether the particular 
condition was noted at the time of entrance into the active 
service, or it is determined upon the evidence of record to 
have existed at that time.  It is necessary therefore, in all 
cases of this character to deduct from the present degree of 
disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule, except that if the disability 
is total (100 percent) no deduction will be made.  The 
resulting difference will be recorded on the rating sheet.  
If the degree of disability at the time of entrance into the 
service is not ascertainable in terms of the schedule, no 
deduction will be made.  

Facts & Analysis

Initially, the Board notes that in this case, when assigning 
the current ratings, the RO reduced the rating for the left 
lower extremity by 10 percent, as the RO determined that was 
the pre-service level of disability.  Pre-service private 
treatment records and the Veteran's report of medical history 
prior to entry into service show only that the Veteran had 
had leg cramps in the past and blood in his urine at times.  
These symptoms do not appear to be productive of moderate 
disability, as would be needed for a 10 percent rating under 
the applicable muscle codes.  See 38 C.F.R. § 4.73.  As such, 
the Board finds that the pre-service level of disability was 
0 percent and the ratings should be based solely on the level 
of current disability.  See 38 C.F.R. § 4.22.

In a July 2001 letter, one of the Veteran's private 
physicians relayed that historically, when the Veteran 
increases his exertion, he feels weak and has leg pain and 
pain in other large muscle groups.  He also occasionally has 
clay-colored urine form the breakdown of his muscles and 
release of myoglobin.  The physician noted the Veteran had a 
gradual progressive weakness but it was not profound.  He had 
difficulty doing sit-ups; he could do squats.  He had no 
trouble walking for a short period of time, but the physician 
thought prolonged activity, including walking, was limited 
because of myophosphorylase deficiency.

The Veteran was afforded a VA examination in April 2006.  The 
examiner noted that historically the Veteran had a lot of 
difficulties with continuing weakness, aching, and cramping.  
Examination revealed reflexes were -2 in the biceps, 
brachioradialis, and triceps; -3 in knee jerks and normal in 
ankle jerks.  The Veteran had a -4 to +4 scale.  He had 
proximal weakness in both his upper and lower extremities, 
about -2, and did much better distally.  He had a little bit 
of decrease due to pain in his distal feet as compared to 
more proximal areas.  When he walked, the Veteran had a 
little bit of a waddle of his hips suggestive of proximal 
weakness.  There was reportedly no evidence of dystonia, 
chorea, or tremor.  

The examiner explained the Veteran had a muscle disease of 
McArdle type, which is aggravated by exercise, produces 
further breakdown of the muscle with exercise and can produce 
severe myoglobinuria and can lead to renal failure in these 
situations as well.  

In August 2006, a private physician stated that the Veteran 
had been limited in the activities he could perform secondary 
to the risk of rhabdomyolysis from aggressive activity 
related to McArdle syndrome.  The physician verified that the 
Veteran had had McArdle disease for a long time, at least 
since 1984, when the Veteran began seeing the physician.  The 
physician also stated that the Veteran's physical capacity 
was limited in 1984 to the same degree it was limited in 
2006, with regard to McArdle's syndrome.  In February 2007, 
the same physician stated that the Veteran had chronic pain 
from McArdle syndrome and that heavy lifting or prolonged 
standing caused severe pain and muscle breakdown with 
elevated CPK levels.  

VA treatment records from March 2007 to July 2008 show 
complaints of weakness and chronic pain.  A private treatment 
record from October 2008 shows that the Veteran went to the 
emergency room after experiencing weakness and leg cramps.  
He also had Coca-Cola colored urine.  He had no pain or 
discomfort in his arms.  The Veteran left the emergency room 
against medical advice that same day.  

The Veteran was afforded another VA examination in October 
2008.  During the examination, the Veteran reported going to 
the emergency room with leg weakness, cramps, fatigue and 
dark urine.  Typically, when presenting to an emergency room, 
the Veteran required intravenous (IV) hydration and IV pain 
medication.  The Veteran reported that day-to-day he has 
weakness of the entire legs (proximal to distal) with 
associated cramping pain in the same areas.  When walking on 
a flat surface his muscles reportedly become weaker, and he 
is unable to walk upgrade/incline.  He is unable to squat due 
to weakness or cramping of the legs and he has problems with 
prolonged standing; which is limited to 15 to 30 minutes.  On 
a daily basis the Veteran also noted weakness of the upper 
extremities when doing activities that require him to lift 
his arms above his head.  A couple times a month he 
reportedly has increased severe weakness in both arms.  He 
did not have pain or cramping in the arms.  The Veteran 
reported flare ups three times a year, which begin with 
cramping sensations.  During these episodes he increases his 
fluid intake and limits his activities; if he notes his urine 
is discolored, he then presents to an emergency room.  The 
Veteran reported that at the time of the examination he had 
weakness and increased fatigability but no pain or decreased 
coordination.  

On examination the Veteran did not have any intermuscular 
scarring.  There were no residuals of nerve damage, tendon 
damage or bone damage; and there was no loss of deep fascia 
or muscle substance or a finding of muscle herniation.  There 
was no limitation of motion of any joint by muscle disease or 
injury.  Muscle strength was 5/5 for bilateral elbow flexion, 
wrist flexion and ankle plantar flexion; 4/5 for bilateral 
elbow extension and wrist extension; 3/5 for right knee 
extension, as well as bilateral hip flexion, ankle 
dorsiflexion and great toe extension; and 2/5 for left knee 
extension.  He was unable to stand on one foot/leg 
independent of the other or to stand on toes or heels.  After 
squatting, the Veteran had great difficulty arising with the 
use of the exam table and assistance of the examiner.  

The examiner diagnosed (1) McArdle disease with recurring 
rhabdomyolysis, Myeloglobinura; (2) Proteinuria; and (3) 
Muscle weakness.  According to the examiner there were 
effects of the problem on usual daily activities - described 
as mild to moderate effects on driving; moderate effects on 
chores, shopping, traveling, bathing, dressing, toileting, 
grooming; severe effects on recreation; and prevents exercise 
and sports.  

The Board recognizes that some of the medical evidence 
suggests the Veteran cannot work because of the combined 
effects of McArdle disease; however, the Veteran has been 
awarded a TDIU as a result.   

Considering the lower extremities, the evidence shows that 
McArdle disease has been manifested throughout the period 
under review (i.e., since January 11, 2001) by weakness, 
fatigue, cramping, chronic pain, and trouble with prolonged 
activity, including walking and standing.  Muscle strength 
has been reported as low as 2/5.  Notably, on examination, 
the Veteran was unable to stand on one foot/leg independent 
of the other or to stand on toes or heels, and after 
squatting he had great difficulty arising with the use of the 
exam table and assistance of the examiner.  The Board finds 
the disability picture as it relates to the bilateral lower 
extremities is comparable to "moderately severe" muscle 
disability.  As moderately severe muscle disability is shown 
in the left lower extremity, a 30 percent disability rating 
is warranted.  

The evidence of record does not show more than moderately 
severe muscle disability in either of the lower extremities.  
As the disabilities in question are from a disease, rather 
than a shell fragment or other wound, many of the signs of 
severe muscle disability are not shown, such as: ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups; minute multiple scattered foreign bodies indicating 
intermuscular trauma; and adhesion of scar to one of the long 
bones, with epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally protected by 
muscle.  In addition, there is no indication that muscles 
swell and harden abnormally in contraction or that there is 
any diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, induration or atrophy of 
the muscles, adaptive contraction of an opposing group of 
muscles, loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  The demonstrative signs of 
severe muscle disability (as outlined in section 4.56) are 
not shown.  Likewise, the disability picture relating to the 
lower extremities is not otherwise indicative of "severe" 
muscle disability.

Since no more than moderately severe muscle disability is 
shown in either of the lower extremities, no more than a 
30 percent rating for each lower extremity is warranted when 
considering the criteria for rating muscle injuries.

Considering the upper extremities, the evidence shows McArdle 
disease has been manifested by pain, weakness (especially 
when doing activities that require him to lift his arms above 
his head) and increased fatigability.  The Veteran reportedly 
has increased severe weakness in both arms a couple times a 
month.  For ratings in excess of 10 percent to be warranted, 
the evidence would need to show "moderately severe" 
disability.  In October 2008, a VA examiner reported there 
was no evidence of loss of deep fascia or muscle substance.  
Loss of normal firm resistance of muscles is not shown.  
While some weakness of the upper extremity is shown, when 
last tested in October 2008, strength was 4/5 or better in 
the upper extremities.  The effects of McArdle disease on the 
Veteran's upper extremities are not productive of moderately 
severe impairment.  As such, no more than a 10 percent rating 
for each upper extremity is warranted when considering the 
criteria for rating muscle injuries.   

The Board has considered the possibility of rating the 
effects of McArdle disease using other diagnostic codes; 
however, the Board finds no other applicable diagnostic code 
that would result in ratings higher than those already 
assigned.  Notably, limitation of motion is not shown in any 
joint as a result of McArdle disease.  The Board recognizes 
the Veteran has a 2.4 centimeter by 2 millimeter scar on the 
distal upper left arm secondary to muscle biopsy.  This scar 
is not adherent and not painful or tender to touch.  The 
evidence of record does not support a finding that a separate 
compensable evaluation is warranted for the scar.  See 
38 C.F.R. § 4.118, DCs 7801-7804 (2008).  

Neither the Veteran nor his representative has asserted the 
Veteran's entitlement to extra-schedular ratings for the 
effects of McArdle's disease and such is not otherwise raised 
by the evidence of record.  See Colayong v. West, 12 Vet. 
App. 524, 536 (1999).  Even if the issue had been raised, the 
Board notes the symptoms described above are contemplated by 
the rating criteria for muscle injuries.  Again, the Veteran 
is receiving a TDIU for the combined effects of McArdle 
disease.  

For all the foregoing reasons, the Board finds the Veteran is 
entitled to a 30 percent rating, but no higher, for McArdle's 
disease with muscle weakness in the left lower extremity.  
Higher ratings are not warranted for McArdle disease with 
muscle weakness in the right lower, right upper, and left 
upper extremities, nor are staged ratings of any of the 
disabilities at issue.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
higher ratings, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  
III. Earlier Effective Date

The Veteran asserts the effective date of the award of 
service connection for McArdle disease should be earlier than 
January 11, 2001 because he has suffered from the disease 
since he was separated from service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation provides 
that, with a claim for service connection, the effective date 
of an award will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

When a claim for service connection is reopened and granted 
based on new and material evidence received after final 
disallowance (other than service department records), the 
proper effective date is the date of receipt of new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2).

A "claim-application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Under 38 C.F.R. 
§ 3.155(a), the veteran or a representative of the veteran 
can file an informal claim by communicating an intent to 
apply for one or more VA benefits.  See also 38 C.F.R. 
§ 3.1(p).  

After a careful review of the evidence, the Board finds the 
preponderance of the evidence is against assignment of an 
effective date earlier than January 11, 2001, for the award 
of service connection for McArdle disease.  

The Veteran has filed multiple claims for service connection 
for McArdle's disease.  However, these claims were denied and 
the denials are final.  Prior to the underlying claim 
resulting in a grant of service connection for McArdle 
disease, the Veteran's last claim for service connection for 
McArdle disease was denied by the Board in January 1995.  As 
the Chairman has not ordered reconsideration of the decision, 
and no other exception to finality applies, the Board's 
January 1995 denial is final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

On January 11, 2001, VA received a statement from the 
Veteran's then-current representative asking to reopen his 
claim for service connection for McArdle disease.  A May 2006 
rating decision granted service connection for McArdle 
disease and assigned an effective date of January 11, 2001.  
The grant of benefits was not based in part on newly 
submitted service department records and 38 C.F.R. 
§ 3.156(c)(3) is not otherwise applicable.

There was no informal claim, formal claim, or written intent 
to file a claim for service connection for McArdle disease 
after the January 1995 denial by the Board and prior to the 
January 11, 2001 claim for service connection.  Instead, the 
documents received during that time related to the Veteran's 
request for service and medical records.  The Veteran has not 
identified any claim for service connection for McArdle 
disease submitted during the time period above.  Regardless 
of when the Veteran filed his first claim for benefits, or 
when it became clear that the Veteran was disabled as a 
result of McArdle disease, the claim resulting in the grant 
of service connection was not filed until January 11, 2001, 
and that is the proper effective date.  See 38 C.F.R. 
§ 3.400(q)(2).  

Simply put, there is no evidence showing VA received a claim, 
formal or informal, for service connection for McArdle 
disease after the January 1995 denial of service connection 
by the Board and prior to the January 11, 2001 claim for 
service connection.  

Based upon the above reasons, the preponderance of the 
evidence is against the appeal for an effective date earlier 
than January 11, 2001 for the award of service connection for 
McArdle disease.  


ORDER

An initial 30 percent rating, but no higher, for McArdle 
disease with muscle weakness of the left lower extremity is 
granted, subject to the legal authority governing the payment 
of compensation benefits.

A rating in excess of 30 percent for McArdle disease with 
muscle weakness of the right lower extremity is denied.

A rating in excess of 10 percent for McArdle disease with 
muscle weakness of the left upper extremity is denied.

A rating in excess of 10 percent for McArdle disease with 
muscle weakness of the right upper extremity is denied.

An effective date earlier than January 11, 2001, for the 
award of service connection for McArdle disease is denied.




____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


